DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed on 2/17/2022 was not responsive, because it does not include an election between the Group 1 and Group 2 inventions. During a telephone conversation with Attorney Rory Rankin on 5/6/2022, a provisional election was made to prosecute the invention of the Group 1 invention, including claims 21-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant's arguments filed in the 2/17/2022 election against the election requirement dated 10/21/2021 is acknowledged.  The traversal is on the ground(s) that the proposed method is not materially different from the claimed features.  This is not found persuasive because the claimed method as defined in claims 27-40 requires and/or implicates the features of process steps of: forming the recited oxide layer on the first metal layer; forming the recited trenches in the resulting oxide layer; then forming the recited combination of layers on the trenches-included oxide layer. Such required and/or implicated features of the claimed method are materially different from that of the proposed method, as the proposed method does not require to form the trenches in the oxide layer prior to the formation of the combination of layers, as the combination of layers therein has already been formed before forming an oxide layer which is formed by refilling the space left there after removing the sacrificial layer between the already-formed combination and the first metal layer.
The requirement is still deemed proper and is therefore made FINAL. Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species/inventions, applicant will be entitled to consideration of claims to additional species/inventions which are written in dependent form or otherwise include all the limitations of the allowed claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2016/0218172; of record).
Hsieh discloses a semiconductor device (particularly see Fig. 1B), comprising:
a first metal layer (105a); an oxide layer (including 102b) on top of the first metal layer, the oxide layer comprising a first location that includes a plurality of trenches (111) and a second location (at least the region under first via 124) that does not include trenches; 
a second via (122); and
a combination of layers (106, 108 and 110) on the oxide layer at the first location, the combination of layers comprising a bottom metal layer (106), a dielectric layer (108), and a top metal layer (110);
wherein the second location has formed thereon the bottom metal layer of the combination of layers without the dielectric layer and the top metal layer
Regarding claim 26, in addition to what have been discussed above, it is further noted that the above device can further include a second metal layer (105c) over the second via.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Zheng (US 2014/0104745; of record).
The disclosure of Hsieh is discussed as applied to claims 21 and 23-26 above.
Although Hsieh does not more expressly disclose that the corners of the trenches can be rounded, it is well known in the art that such rounded corners can be commonly and desirably formed for achieving the desired improvement in capacitor device property and/or performance, which can be readily evidenced in the prior art such as Zheng (see the rounded corners in Fig. 2C; also see [0018]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the inventio was made to incorporate the art-well-known rounded corners, such as that of Zheng, into the device of Hsieh, so that a capacitor-based device with desired and/or improved device property and/or performance would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A and B are cited as being related to an MIM capacitor structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898